PER CURIAM.
In the Court below, the appellant was convicted of violating the National Motor Vehicle Theft Act, 18 U.S.C.A. § 408 [now §§ 2311-2313], and his motion for a new trial was denied. We think the decision should be affirmed for the reasons stated in the Opinion of the District Judge. 1948, 77 F.Supp. 301.
The appellant suggests that he has “after discovered evidence.” Since this point does not appear to have been asserted on the motion for new trial, we do not here undertake to consider it, but the appellant should be free to address a motion to the District Court on that ground pursuant to Federal Rules of Criminal Procedure, rule 33, 18 U.S.C.A.
Accordingly, the judgment of the District Court will be affirmed, and the cause remanded to its jurisdiction in accordance herewith.